¶27 (concurring) — I concur in the majority’s reasoning and result in this case. However, I write separately to express concern over the state of the law regarding the meaning of “armed” and the nexus requirement connecting a firearm with a crime. Our cases fail to establish clear standards, and many of the opinions from this court on these issues may overlook a basic Washington constitutional right. Since the right of the individual citizen to bear arms is constitutionally guaranteed in article I, section 24, any regulation or penalty where a firearm is a factor must be carefully crafted. Because our case law regarding what it means to be “armed” is confusing, our juries (and trial courts) are often left to struggle with potentially incomplete jury instructions. This vagueness is unacceptable when dealing with such a constitutionally protected area. However, this case is not the appropriate vehicle in which to resolve these issues because the defendant did not challenge the instructions or request a nexus jury instruction. Thus, I concur.
J.M. Johnson, J.
Sanders, J., concurs with J.M. Johnson, J.